DETAILED ACTION
*** The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
*** This office action is responsive to Applicant’s Amendment filed January 19, 2022.  Claims 1-11,26 are pending.  Claims 12-25 were cancelled.

Allowable Subject Matter
Claims 1-11,26 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:   
Applicant’s amendment filed January 19, 2022 and convincing remarks thereof of have overcome the rejections in the last office action.  The references of record including Moriyama (2010/0187503), Brask (2016/0293765), Glass (9,812,524), Xiao (9,721,846) Rodder (2018/0166550), Cea (2014/0042386), Cappellani (2016/0133735), etc., alone or in combination, do not fairly anticipatively disclose each and every aspect of the claimed integrated circuit structure, or fairly make a prima facie obvious case of the claimed integrated circuit structure, in combination with other claimed limitations as recited in base claim 1, the inclusion of comprising a semiconductor device of a first conductivity type, comprising: a plurality of vertically stacked nanowires disposed above a substrate, each of the nanowires comprising a discrete channel region having <111> lateral sidewalls along a <110> carrier transport direction; a common gate electrode stack of the first conductivity type surrounding each of the discrete channel regions of the plurality of vertically stacked nanowires; and source and drain regions of the first conductivity type on either side of the discrete channel regions of the plurality of vertically stacked nanowires; and a semiconductor device of a second conductivity type opposite the first conductivity type, the semiconductor device of the second conductivity type comprising: a semiconductor fin disposed above the substrate, the semiconductor fin having a channel region with a top and side surfaces, the channel region having <111> lateral sidewalls along a <110> carrier transport direction, wherein the <111> lateral sidewalls are substantially vertical sidewalls; a gate electrode stack of the second conductivity type disposed on the top and side surfaces of the channel region of the semiconductor fin; and source and drain regions of the second conductivity type on either side of the channel region of the semiconductor fin.
 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M TRINH whose telephone number is (571) 272-1847.  The examiner can normally be reached on M-F 10Am -6:30Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The central fax phone number is (703) 872-9306. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 
/MICHAEL M TRINH/Primary Examiner, Art Unit 2822